DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 21 Sept. 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. There is no copy provided of the International Search Report listed. It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1-5 are objected to because of the following informalities:
In line 1 of claims 1-4, “for vehicle” should be --for a vehicle--
In line 6 of claim 1, “for vehicle” should be --for the vehicle--
In line 3 of claim 2, “drive to the accommodated” should likely be --drive the operation handle to the accommodated--
In line 7 of claim 5, “and is” should likely be --and the outside handle device is-- for clarity 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a locking accommodating operation having a locking operation of a door latch device” and later recites the limitation “a non-locking accommodating operation not having a locking operation.” It is unclear if the locking operation in both limitations is the same or two different locking operations. For purposes of examination, the limitations will be interpreted as the same operation, such that a non-locking accommodating operation does not have the locking operation of the door latch device. 

Claims 2-4 are rejected for depending on an indefinite claim.

	Claim 5 recites the limitations “a locking accommodating and a non-locking accommodating” and “when the operation handle is locked.” It is unclear what Applicant intends a locking accommodating and non-locking accommodating to be, the disclosure does not provide clarity. The disclosure recites the same language as claim 5 in paragraph [0052], but does not provide additional detail explaining what a locking accommodating and non-locking accommodating are. The disclosure describes a locking accommodating operation and non-locking accommodating operation with respect to moving the handle to the accommodated position and control of the door lock. However, claim 5 goes on to recite the latch is locked only when the operation handle is locked and accommodated, making it unclear if the locking accommodating and non-locking accommodating recited in claim 5 is intended to refer to locking, or non-locking, of the operation handle or if it refers to locking, or non-locking, of the door latch device as disclosed. For the purposes of examination, the limitations will be interpreted broadly in light of the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US Pub. 2009/0039671 [hereinafter: Thomas], in view of Smart, US Pub. 2014/0265372. 

Regarding claim 1, Thomas discloses an outside handle device for a vehicle comprising:
	an operation handle (58 Fig. 7) configured to serve as a handhold at a time of a door opening operation ([0032]); and 
	an electric actuator (75 Fig. 10) configured to drive the operation handle ([0037]) between an accommodated position (illustrated in Fig. 5) and a use position (illustrated in Fig. 7),
	wherein the outside handle device for the vehicle is configured to allow a non-locking accommodating operation (steps 204, 206, 208 Fig. 18; [0041]-[0042]) not having a locking when the operation handle is moved to the accommodated position (Steps 212, 200 Fig. 18; [0038]: the handle is moved to the accommodated position while the door is unlocked). 

	However, Thomas is silent to a locking accommodating operation having a locking operation of a door latch device fixed to a door.
	Smart teaches an outside handle device for a vehicle (Fig. 1) configured to allow a locking accommodating operation ([0090]: pressing button 52 will cause the handle to be retracted to an accommodated position) having a locking operation of a door latch device fixed to a door ([0090]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outside handle device disclosed by Thomas to additionally be configured to allow a locking accommodating operation having a locking operation of a door latch device fixed to a door as taught by Smart to increase user convenience by provided a system to centrally lock the vehicle from the door handle (Smart [0100]) and to prevent damage from users pushing the handle to the accommodated position when the handle is no longer needed (Smart [0090]).

	Regarding claim 2, Thomas, in view of Smart, teaches the outside handle device according to claim 1, wherein the operation handle includes two types of accommodation instructing units (Thomas switch 72 Fig. 7 and Smart 52 Fig. 6; Thomas, as modified above by Smart, teaches the button 52) configured to instruct the electric actuator to drive the operation handle to the accommodated position (Thomas [0041]-[0042] and Smart [0082], [0090]), and
	wherein one of the two types of accommodation instructing units is a non-locking accommodation instructing unit (Thomas 72 Fig. 7) configured to instruct the non-locking accommodating operation (Thomas [0041]-[0042]: when switch 72 is actuated, controller 120 instructs the e-latch 30 to unlatch and when the e-latch is closed, the handle retraction is initiated), and the other of the two types of accommodation instructing units is a locking accommodation instructing unit (Smart 52 Fig. 6) configured to instruct the locking accommodating operation (Smart [0090]: when the button 52 is pressed, it causes the door to be locked and the handle to be retracted).

	Regarding claim 3, Thomas, in view of Smart, teaches the outside handle device according to claim 2, wherein the non-locking accommodation instructing unit is arranged at a position exposed to an outside only when the operation handle is at the use position (Thomas Fig. 7, [0032]). 

	Regarding claim 4, Thomas, in view of Smart, teaches the outside handle device according to claim 3, wherein the electric actuator is driven after an operation of the non-locking accommodation instructing unit is finished (Thomas [0042]: the electric actuator drives the operation handle to the accommodated position after the switch 72 is no longer actuated).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smart et al., US Pub. 2015/0233154, in view of Patel et al., US 8,701,353 [hereinafter: Patel]. 

	Regarding claim 5, Smart et al. discloses a vehicle door operating device comprising:
	an outside handle device (1 Fig. 2);
	a door latch device fixed to a door ([0143]); and
	a control device (54 Fig. 10) configured to control driving of an electric actuator (18 Fig. 3) of the outside handle device and locking/unlocking of the door latch device ([0180]), 
	wherein the outside handle device includes an operation handle (10 Fig. 1) configured to be driven between an accommodated position (Fig. 2) and a use position (Fig. 4) by the electric actuator ([0192], [0194]), and is configured to perform a locking accommodating ([0215]: pressing the handle twice when the handle is moved to the accommodated position activates a deadlock, corresponding to a locking accommodating) and a non-locking accommodating ([0215]: the deadlock is not activated if the switch M1 is not activated twice when the operation handle is moved to the accommodated position, corresponding to a non-locking accommodating) when the operation handle is moved to the accommodated position, and
	wherein the control device is configured to control the door latch device to transit to a locked state ([0058]) only when the operation handle is accommodated ([0185], [0211]: the control device controls the door latch device to transit to a locked state in response to a locking signal and the operation handle is accommodated in response to the locking signal). 

	However, Smart et al. is silent to the control device being configured to control the door latch device to transit to a locked state only when the operation handle is locked and accommodated. 
	Patel teaches an operation handle (5 Fig. 1) is locked and accommodated (col. 4 lines 33-37).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Smart et al. to include the electric actuator taught by Patel so the operation handle is locked and accommodated in order to prevent unwanted actuation of the handle and/or latch device when the handle is in the accommodated position (Patel col. 4 lines 33-39), such as during a crash. One of ordinary skill in the art would recognize this modification would not affect the operation of the device disclosed by Smart et al. and results in the control device being configured to control the door latch device to transit to a locked state only when the operation handle is locked and accommodated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Couto Maquieira et al., US 2018/0171686, related to an operation handle having a blocked-leveled position for retaining the handle in a flush position and an unblocked-leveled position for allowing the handle to be transferred out of the flush position.
Low et al., US 2019/0234122, related to an outside handle device with an instructing unit arranged at a position exposed to an outside only when the operation handle is extended.
Muller et al., US 2012/0247161, related to an outside handle device with an operation handle that is configured to be locked or unlocked in an accommodated position and deployed to a use position. 
Halliwell et al., US 10,280,658, related to an outside handle device and door latch device including an operation handle moveable between an accommodated position and a use position, and a lock to retain the handle in either position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675